Title: To James Madison from Jacob Ten Broeck, 13 April 1813
From: Broeck, Jacob Ten
To: Madison, James


Honrd. Sir
State of New York Kingston Esopus April 13th 1813
My Father in law—Matthew Watson from the City & County of New York some time before his decease having made a location on Carlton Island—an Island lying not far from our shore in the River St. Lawrence—which said location is regurally entered in the surveyer Generals office & Mr Wm. Cockburn has been employd to make the survey: but being prevented by British soldiers who were stationed there in order to keep possession of several Barracks built in the time of our revolution. Have applied to Govr. Tompkins & told me nothing had been done as yet. Have understood that Commissioners would be appointed in order to settle the line between Great Britain & us—since have not heard—this is several Years ago. So will thank Your honor if we should be so fortunate as to have our differences settled to appoint Commissioners as they are destroying all the Timber. It has pleased your honor to appoint Genrl. John Armstrong secretary at war—whose honesty & brobity has been exemplary on all occasions & nothing on his part will be wanting as he is a person well calculated to fill the office for am well acquainted with him. However must say the truth when I heard of his appointment felt sorry we had to spare him from the harbour of New York. Am Yours with respect
Jacob Ten Broeck
